Citation Nr: 0803252	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  99-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for a chronic 
disability manifested by joint pain in the knees, the hips, 
the elbows, the shoulders, and the entire spine claimed as 
due to an undiagnosed illness.  

3.  Entitlement to service connection for a chronic 
disability manifested by muscle spasms in the face, the neck, 
the arms, the lower back, and the legs claimed as due to an 
undiagnosed illness.  

4.  Entitlement to service connection for a chronic 
disability manifested by grinding of the teeth (bruxism) 
claimed as due to an undiagnosed illness.  

5.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the veteran's anxiety disorder.  

6.  Entitlement to an initial compensable disability 
evaluation for the veteran's bilateral sensorineural hearing 
loss disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

7.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from February 1981 
to June 1981 and from January 1991 to July 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
North Little Rock, Arkansas, Regional Office which, in 
pertinent part, established service connection for bilateral 
sensorineural hearing loss disability; assigned a 
noncompensable evaluation for that disability; and denied 
service connection for keratolysis exfoliativa to include a 
chronic skin disorder claimed as due to an undiagnosed 
illness.  In April 1998, the North Little Rock, Arkansas, 
Regional Office determined that the veteran had not submitted 
well-grounded claims of entitlement to a chronic disability 
manifested by joint pain in the knees, the hips, the elbows, 
the shoulders, and the entire spine claimed as due to an 
undiagnosed illness; a chronic disability manifested by 
muscle spasms in the face, the neck, the arms, the lower 
back, and the legs claimed as due to an undiagnosed illness; 
and a chronic disability manifested by grinding of the teeth 
claimed as due to an undiagnosed illness.  In July 1999, the 
North Little Rock, Arkansas, Regional Office established 
service connection for an anxiety disorder and assigned a 30 
percent evaluation for that disability.  

In April 2000, the North Little Rock, Arkansas, Regional 
Office, in pertinent part, denied a total rating for 
compensation purposes based on individual unemployability.  
The veteran subsequently moved to Michigan and his claims 
files were transferred to the Detroit, Michigan, Regional 
Office (RO).  In July 2001, the Board denied an initial 
compensable schedular evaluation for the veteran's bilateral 
sensorineural hearing loss disability and remanded the issues 
of service connection for a chronic skin disorder claimed as 
due to an undiagnosed illness, a chronic disability 
manifested by joint pain in the knees, the hips, the elbows, 
the shoulders, and the entire spine claimed as due to an 
undiagnosed illness, a chronic disability manifested by 
muscle spasms in the face, the neck, the arms, the lower 
back, and the legs claimed as due to an undiagnosed illness, 
and a chronic disability manifested by grinding of the teeth 
claimed as due to an undiagnosed illness; an initial 
evaluation in excess of 30 percent for the veteran's anxiety 
disorder; an initial compensable evaluation for his bilateral 
sensorineural hearing loss disability under the provisions of 
38 C.F.R. § 3.321(b)(1); and a total rating for compensation 
purposes based on individual unemployability to the RO for 
additional action.  In May 2002, the RO reviewed the 
veteran's claims for service connection on the merits and 
denied the claims.  

In June 2002, the Board determined that additional 
development of the issues of the veteran's entitlement to 
service connection for a skin disorder, a chronic disability 
manifested by joint pain in the knees, the hips, the elbows, 
the shoulders, and the entire spine claimed as due to an 
undiagnosed illness, a chronic disability manifested by 
muscle spasms in the face, the neck, the arms, the lower 
back, and the legs claimed as due to an undiagnosed illness, 
and a chronic disability manifested by grinding of the teeth 
claimed as due to an undiagnosed illness and an increased 
initial evaluation for the veteran's anxiety disorder was 
needed.  In May 2003, the Board remanded the veteran's appeal 
to the RO for additional development of the record.  
In August 2003, the Director of the Department of Veterans 
Affairs (VA) Compensation and Pension Service determined that 
the veteran's bilateral sensorineural hearing loss disability 
was not of such severity as to warranted assignment of an 
initial extraschedular compensable evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In June 2005, the 
Board remanded the veteran's appeal to the RO for additional 
development of the record.  

In February 2007, the Board requested an opinion from a 
Veterans Health Administration (VHA) medical expert.  In 
March 2007, the requested VHA opinion was incorporated into 
the record.  In March 2007, the veteran was provided with a 
copy of the VHA opinion.  In March 2007, the accredited 
representative submitted additional argument.  In May 2007, 
the Board requested an additional opinion from a VHA medical 
expert.  In July 2007, the requested VHA opinion was 
incorporated into the record.  In August 2007, the veteran 
was provided with a copy of the VHA opinion.  In August 2007, 
the veteran indicated that he had no further evidence or 
argument or evidence to submit.   

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected 
anxiety disorder and bilateral sensorineural hearing loss 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to an initial evaluation 
in excess of 30 percent for the veteran's anxiety disorder 
and an initial compensable disability evaluation for the 
veteran's bilateral sensorineural hearing loss disability 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The veteran 
is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

The issues of the initial evaluation of the veteran's anxiety 
disorder and his entitlement to a total rating for 
compensation purposes based on individual unemployability are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  Chronic eczema of the hands and the right foot has been 
objectively shown to have originated during active service.  

2.  A chronic disability manifested by joint pain in the 
knees, the hips, the elbows, the shoulders, and the entire 
spine was not objectively manifested during active service or 
at any time thereafter.  

3.  The veteran's multiple joint complaints have not been 
objectively shown to be etiologically related to either his 
periods of active service including that performed in 
Southwest Asia or a chronic undiagnosed illness.  

4.  A chronic disability manifested by muscle spasms in the 
face, the neck, the arms, the lower back, and the legs was 
not objectively manifested during active service or at any 
time thereafter.  

5.  The veteran's muscle spasms have not been objectively 
shown to be etiologically related to either his periods of 
active service including that performed in Southwest Asia or 
a chronic undiagnosed illness.  

6.  A chronic disability manifested by grinding of the teeth 
(bruxism) was not objectively manifested during active 
service or at any time thereafter.  

7.  The veteran's grinding of the teeth (bruxism) has not 
been objectively shown to be etiologically related to either 
his periods of active service including that performed in 
Southwest Asia or a chronic undiagnosed illness.  

8.  The veteran's bilateral sensorineural hearing loss 
disability has not been objectively shown to be manifested by 
such an exceptional or unusual disability as to render 
impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  Chronic eczema of the hands and the right foot was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326(a) (2007).  

2.  A chronic disability manifested by joint pain in the 
knees, the hips, the elbows, the shoulders, and the entire 
spine claimed as due to an undiagnosed illness was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.326(a) 
(2007).  

3.  A chronic disability manifested by muscle spasms in the 
face, the neck, the arms, the lower back, and the legs 
claimed as due to an undiagnosed illness was not incurred in 
or aggravated by active service and may not be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317, 3.326(a) (2007).  

4.  A chronic disability manifested by grinding of the teeth 
(bruxism) claimed as due to an undiagnosed illness was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.326(a) 
(2007).  

5.  The criteria for the assignment of an initial compensable 
evaluation for the veteran's bilateral sensorineural hearing 
loss disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 3.326(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims for service connection and an initial 
compensable evaluation for his bilateral sensorineural 
hearing loss disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1), the Board observes that the RO issued VCAA 
notices to the veteran in March 2001, August 2001, December 
2005, and July 2006 which informed the veteran of the 
evidence generally needed to support claims for both service 
connection and the assignment of an evaluation and effective 
date of an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claims.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded multiple VA examination for 
compensation purposes.  The examination reports are of 
record.  The Board has requested two VHA opinions.  The VHA 
opinions are of record and have been provided to the veteran.  
The veteran requested a hearing before a VA hearing officer.  
He subsequently withdrew his hearing request.  There remains 
no issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issue of service connection for a chronic skin disorder given 
the favorable outcome below.  In reference to the issues of 
service connection for a chronic disability manifested by 
joint pain in the knees, the hips, the elbows, the shoulders, 
and the entire spine claimed as due to an undiagnosed 
illness; a chronic disability manifested by muscle spasms in 
the face, the neck, the arms, the lower back, and the legs 
claimed as due to an undiagnosed illness; a chronic 
disability manifested by grinding of the teeth (bruxism) 
claimed as due to an undiagnosed illness and an initial 
compensable evaluation for the veteran's bilateral hearing 
loss disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1), the preponderance of the evidence is against 
the veteran's claims and the notice deficiencies are thus 
rendered moot.  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007).  

The provisions of 38 U.S.C.A. § 1117 (West 2002), in 
pertinent part, direct that:  

  (a) (1)  The Secretary may pay 
compensation under this subchapter to a 
Persian Gulf veteran with a qualifying 
chronic disability that became manifest 
  (A)  during service on active duty in 
the Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
  (B)  to a degree of 10 percent or more 
during the presumptive period prescribed 
under subsection (b). 
  (2)  For purposes of this subsection, 
the term "qualifying chronic 
disability" means a chronic disability 
resulting from any of the following (or 
any combination of any of the following): 
  (A)  An undiagnosed illness.  
  (B)  A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms.  
  (C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.  
  (b)  The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  
The Secretary's determination of such 
period of time shall be made following a 
review of any available credible medical 
or scientific evidence and the historical 
treatment afforded disabilities for which 
manifestation periods have been 
established and shall take into account 
other pertinent circumstances regarding 
the experiences of veterans of the 
Persian Gulf War.  
  (c) (1)  Whenever the Secretary 
determines under section 1118(c) of this 
title that a presumption of service 
connection previously established under 
this section is no longer warranted-
  (A)  a veteran who was awarded 
compensation under this section on the 
basis of the presumption shall continue 
to be entitled to receive compensation 
under this section on that basis; and  
  (B)  a survivor of a veteran who was 
awarded dependency and indemnity 
compensation for the death of a veteran 
resulting from the disease on the basis 
of the presumption before that date shall 
continue to be entitled to receive 
dependency and indemnity compensation on 
that basis.  
  (2) This subsection shall cease to be 
effective on September 30, 2011.  
  
***

  (f)  For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.  
  (g)  For purposes of this section, 
signs or symptoms that may be a 
manifestation of an undiagnosed illness 
or a chronic multisymptom illness include 
the following: 
  (1)  Fatigue.  
  (2)  Unexplained rashes or other 
dermatological signs or symptoms.  
  (3)  Headache.  
  (4)  Muscle pain.  
  (5)  Joint pain.  
  (6)  Neurological signs and symptoms.  
  (7)  Neuropsychological signs or 
symptoms.  
  (8)  Signs or symptoms involving the 
upper or lower respiratory system.  
  (9)  Sleep disturbances.  
  (10)  Gastrointestinal signs or 
symptoms.  
  (11)  Cardiovascular signs or symptoms.  
  (12)  Abnormal weight loss.  
  (13)  Menstrual disorders.  

The pertinent provisions of 38 C.F.R. § 3.317 (2007) are as 
follows: 

  (a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
  (i)  Became manifest either during 
active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2011; and 
  (ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.  
  (2)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.  
  (3)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.  
(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.  
  (5)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States.  
  (b)  For the purposes of paragraph 
(a)(1) of this section, signs or symptoms 
which may be manifestations of 
undiagnosed illness include, but are not 
limited to: 
  (1)  Fatigue  
  (2)  Signs or symptoms involving skin 
  (3)  Headache 
  (4)  Muscle pain 
  (5)  Joint pain 
  (6)  Neurologic signs or symptoms 
  (7)  Neuropsychological signs or 
symptoms 
  (8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
  (9)  Sleep disturbances  
  (10)  Gastrointestinal signs or 
symptoms 
  (11)  Cardiovascular signs or symptoms 
  (12)  Abnormal weight loss  
  (13) Menstrual disorders.  
  (c) Compensation shall not be paid 
under this section: 
  (1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
  (2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
  (3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

A.  Chronic Skin Disability

A September 1992 VA treatment record conveys that the veteran 
complained of blisters and peeling of the skin on his hands 
since he was in the Persian Gulf.  A diagnosis of 
neurodermatitis of the hands was advanced.  

A December 1992 VA treatment record states that the veteran 
complained of blistering and peeling of the skin of the 
hands.  He reported that his symptoms were initially 
manifested while he was in the Persian Gulf.  An assessment 
of dyshidrotic eczema was advanced.  

At a May 1993 VA examination for compensation purposes, the 
veteran presented a history of a chronic rash involving the 
hands and the right foot.  He reported that the rash began in 
February 1991.  He had received VA treatment for his skin 
complaints since September 1992.  Assessments of "probable 
dyshidrotic eczema of the hands and feet" and interdigital 
intertrigo were advanced.  

At an August 1993 Army Reserve National Guard periodic 
physical evaluation, the veteran presented a history of skin 
blistering on his hands and right foot which initially 
manifested itself while he was serving in Operation Desert 
Storm.  On physical evaluation, the veteran's skin was found 
to be normal.  

A January 1997 written statement from the veteran's former 
spouse indicates that she had been married to the veteran 
from March 1988 to July 1996.  She related that the veteran 
had initially manifested "skin problems with his hands or 
foot" upon his return from Operation Desert Storm.  

Written statements from R. P. and J. S. dated in January 1997 
indicate that they worked in the same police department as 
the veteran and had known the veteran since 1982.  They 
recalled that the veteran had initially manifested a chronic 
skin disorder of the hands upon his return from Operation 
Desert Storm in January 1991.  

A January 1997 written statement from M. G. indicates that he 
had known the veteran for 14 years.  He initially observed 
the veteran to have skin abnormalities of the hands upon his 
return from Operation Desert Storm.  

At a July 1997 VA examination for compensation purposes, the 
veteran complained of a rash on his hands and his right foot 
since February 1991.  On examination, the veteran exhibited 
scaling of the hands and the right foot.  An impression of 
"keratolysis exfoliativa versus dyshidrotic eczema" was 
advanced.  The examiner commented that the veteran's skin 
symptoms "most likely represents keratolysis exfoliativa" 
for which the etiology was unknown.  

At a February 2002 VA examination for compensation purposes, 
the veteran was diagnosed with eczema.  In a January 2003 
addendum to the report of the February 2002 VA examination 
for compensation purposes, the examiner commented that "it 
is as least as likely as not that the minor skin disorder is 
eczema and had its onset during military service."  
A September 2003 VA evaluation conveys that that the veteran 
had a history of itching and pain on both hands and the right 
foot since 1991.  The VA physician opined that:

My impression was eczema dermatitis of 
unknown etiology.  In my opinion it's 
highly unlikely that this could have 
resulted from any exposure to an 
environmental agent while serving in the 
military.  

An April 2004 VA addendum to the February 2002 VA examination 
for compensation purposes states that:

[The VA physician who rendered the 
September 2003 VA evaluation] and I are 
not at odds in this patient.  In his 
memorandum he notes that the Veteran has 
a history since 1991.  In his memorandum 
he does not try to identify the cause of 
the dermatitis and indicates "it's 
highly unlikely that this (eczema 
dermatitis) could have resulted from any 
exposure to an environmental agent while 
serving in the Military."  

The examination by [the author] (the 
author of this memorandum) indicated that 
he could render no opinion other than 
eczema and that it is at least as likely 
as not that the minor skin disorder of 
eczema had its onset during Military 
service.  

In discussion with [the VA physician who 
rendered the September 2003 VA 
evaluation], he and I agree that it is 
possible for a condition to have an onset 
during a certain time period, but that 
[the VA physician who rendered the 
September 2003 VA evaluation] is not 
going to identify the etiology.  Thus he 
and I are in agreement that a condition 
could occur during Military service and 
thus have its onset during Military 
service, but that [the VA physician who 
rendered the September 2003 VA 
evaluation] would not attempt to identify 
the etiology of the condition.  

Thus, our statements are reconcilable.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran has been repeatedly diagnosed with chronic eczema of 
the hands and the right foot.  Examining VA physicians have 
concluded that it was at least as likely as not that the 
veteran's chronic eczema of the hands and the right foot 
originated during active service.  In light of such findings, 
the Board concludes that service connection for chronic 
eczema of the hands and the right foot is warranted.  

B.  Chronic Disabilities Manifested by Multiple Joint Pain 
and Muscle Spasms 

The veteran's service medical records make no reference to 
either chronic joint pain or muscle spasm.  An undated 
treatment record indicates that the veteran complained of 
neck pain and bilateral arm numbness.  He reported that he 
had been injured in a head on collision while pursuing a 
fleeing felon.  

Written statements dated in March 1993 and April 1993 from C. 
Clay Lamey, D.C., indicates that he had treated the veteran 
for "acute lumbar sprain/strain associated with 
paravertebral muscle spasms" and "recurrent lumbar 
sprain/strain associated with muscle spasm."  

A November 1994 magnetic resonance imaging study of the 
cervical spine notes that the veteran had complained of neck 
and left arm pain "status/post [motor vehicle accident]."  
An impression of "minimal disc bulge and/or spondylosis at 
C6-7 without significant extradural abnormality" was 
advanced.  

In his September 1997 claim for service connection, the 
veteran advanced that: he had experienced "several health 
problems since my return from the Persian Gulf" including 
"pain in my joints: knees, hips, elbows, and shoulders;" 
"pain in my spinal area from my neck to my buttocks;" 
"muscle spasms in my face, neck, arms, and legs;" and 
"spasms in my lower back and legs during the night while I 
am trying to sleep."  

A September 1997 written statement from Dr. Lamey conveys 
that he had treated the veteran intermittently for chronic 
recurrent cervical and lumbar spine stiffness over the 
preceding "several years."  The veteran presented a history 
of initially experiencing spinal complaints when he was a 
paratrooper while in the active service and "more stiffness 
in the spinal articulation and other joints" during the Gulf 
War.  

At a March 1998 VA examination for compensation purposes, the 
veteran complained of spinal and bilateral shoulder, elbow, 
hip, knee, and ankle joint pain; muscle pain; and spasm 
including facial muscle spasm.  The examiner indicated that 
"disease of the C-spine, T-spine, L-spine, shoulders, 
elbows, hips, knees, and ankles - not found."  

Written statements from George T. Gray, III, M.D., dated in 
June 1998 and September 1998 convey that he had treated the 
veteran for over 10 years.  The veteran complained of 
arthralgias involving the knees, the hips, the elbows, the 
shoulders, and the spine; cervical spine myalgia; and muscle 
spasms of the face, the neck, and the arms.  Dr. Gray 
commented that:

EMG and NCV studies have been done for 
this, however, again, I can state that 
these arthralgias, myalgias, and 
spasticity were never complained of prior 
to his deployment to Desert Storm.  They 
are chronic, ongoing and a disability to 
[the veteran] in his every day life.  

It is my professional opinion that these 
are service and possibly neurotoxin 
related from the Persian Gulf War.  I 
will certainly be willing to testify to 
this under oath and hope that this helps 
facilitate this soldier's claim of 
service related injuries, as I certainly 
believe that this is the case.  

An August 1998 written statement from Dr. Lamey indicates 
that he had intermittently treated the veteran for 
"recurrent spinal and other articular disease" since March 
1993.  The doctor related that a 1994 magnetic resonance 
imaging study had revealed "early degenerative spinal 
problems specifically the C6, C7 motor unit."  He opined 
that: 

As a chiropractic physician, it is not in 
my field to properly diagnose the Gulf 
War Syndrome, but [the veteran's] 
symptoms that I treat him for could very 
well fall into the syndrome category.  He 
should be examined by experienced VA 
personnel to determine etiology.

A February 1999 written statement from Dr. Gray indicates 
that he was treating the veteran for fibromyalgia and 
myofascial syndrome.  

In a July 1999 written statement, the veteran acknowledged 
that he had injured his neck in an August 1994 motor vehicle 
accident and was subsequently diagnosed with a cervical spine 
disc bulge.  

At a January 2002 VA examination for compensation purposes, 
the veteran complained of chronic spine and bilateral 
shoulder, elbow, hip, knee, and ankle joint pain.  He 
clarified that his complaints began prior to his 1993 motor 
vehicle accident.  On rheumatologic evaluation, the veteran 
complained of soreness which affected "all the joints and 
whole spine" and muscle spasm of the spine, the face, the 
arms, and the legs of 11 years' duration.  He reported that 
his complaints were initially manifested during Operation 
Desert Storm.  Am impression of "arthralgias/myalgias with 
muscle cramping - need to [ruleout] neuro problem such as 
MS" was advanced.  On orthopedic evaluation, the veteran was 
diagnosed with diffuse arthralgias; "no significant muscle 
disorder, except for spasm of the muscles of the back after 
flexion;" limited flexion of the thoracic and lumbar spine; 
a painful right shoulder with decreased range of motion; and 
"arthralgias in both knees, but with normal knee 
examination."  On neurological evaluation, the examiner 
commented that the "neurologic findings are essentially 
normal."  There were "no findings to indicate motor neuron 
disease or demyelinating condition."

An April 2002 VA treatment record states that an impression 
of "arthralgias/myalgias with no organic cause" was 
advanced.  

In a January 2003 addendum to the report of the January 2002 
VA examination for compensation purposes, the examiner 
advanced "to put it more clearly, it is not likely that the 
veteran's complaints of diffuse arthralgias are results of 
his exposure to the elements during his service in Southwest 
Asia."  

The March 2007 VHA opinion states that the veteran's clinical 
documentation had been reviewed.  The physician commented 
that:

A redeployment physical date[d] April 15, 
1991 indicated that the patient had no 
complaints of bone or joint deformity, 
lameness, arthritis, rheumatism or 
bursitis at that time.  There is a 
written statement from George T. Gray, 
III, M.D. of June 1998 which indicates 
that he had followed the veteran for over 
10 years and indicated that there were no 
arthralgias or myalgias prior to the 
veteran's service in southwest Asia.  

There is a request for a hearing mad to 
the VA in January 1998.  In this request, 
the veteran asks for a review of service 
connection for Keratolysis exfoliativa.  
In addition he asked for review of 
service connection for sensorineural 
hearing loss. 

There is a supplemental request for 
evaluation of musculoskeletal problems 
including pains in joints, knees, hips, 
elbows, and shoulders, as well as the 
back and neck.  He also has muscle spasms 
in his neck, back and legs.  

I was unable to identify any unusual 
exposure activities or other essential 
causative agents in the veteran's record.  

Subsequent medical evaluation included a 
series of x-rays in March 1998.  X-rays 
of the cervical, thoracic and lumbar 
spines were obtained.  This was 
interpreted as a normal study.  

X-rays of the elbow and shoulder were 
completed on March 19, 1998.  No 
radiologic abnormalities were identified.  
X-rays of the pelvis and the hips were 
obtained on March 19.  No abnormalities 
were identified.  

The patient also had some blood in urine 
laboratory evaluations.  Testing of his 
urine on March 31, 1998 showed normal 
values for a urinalysis.  Evaluation of 
glucose, BUN, uric acid, LDH and SGOT on 
that same day, were all normal.  His 
rheumatoid factor was negative and ANA 
titer was negative.  
A MRI of his cervical spine was completed 
on 11/16/94.  Report of this study shows 
minimal disc bulge and/or spondylolysis 
C/6, C/7 without significant ____ 
abnormality.  No significant disk 
herniation is seen and, otherwise, the 
examination was "normal."  

There are a number of notes from C. Clay 
Lemay, DC reviewing his treatment for 
back and neck muscle spasms.  These are 
dated for a number of visits from January 
to October 1995.  
In March 2002, the veteran underwent an 
evaluation by rheumatology and neurology 
consultants.  Neither of these two 
consultants was able to define a specific 
diagnosis or develop an explanation for 
the patient's arthralgias and myalgias.  

I am not aware of any orthopedic 
condition which would explain this 
veteran's symptom complex of myalgias, 
arthralgias and dermatitis on his hand.  
A well informed rheumatologist may be 
able to provide a more insightful 
evaluation of the data available for 
review.  

From the information available for 
review, I think that it is less likely 
than not, that any chronic 
musculoskeletal disease identified had 
its clinical onset during the periods of 
active service, or is in any way 
causually (sic) related to his periods of 
active service.  

The July 2007 VHA opinion conveys that the veteran's records 
had been reviewed.  The physician opined that:

I would first state that there is very 
little real data to review since there is 
a paucity of any objective findings on 
examinations reported or on lab tests or 
x-rays.  Further, since I am a 
rheumatologist and have been asked to 
provide an expert rheumatologic opinion I 
will limit my comments to the 
musculoskeletal system.  

The patient asserts that service 
connection is warranted for a chronic 
disability manifested by joint pain in 
the knees, hips, elbow, shoulders and the 
entire spine as well as muscle spasms - 
all due to an undiagnosed illness.  I 
have reviewed the records I was sent and 
there is "no evidence of arthritis or 
myopathy" (see rheumatological 
evaluation January and April 2002).  One 
known condition that could produce 
symptoms in all the joints which the 
patient c/o as well as the spine is 
ankylosing spondylitis - examinations 
have been negative for this as have x-
rays (elbows, shoulders, pelvis, hips 
1998 and MRIs 1994).  With the negative 
exam and x-rays this condition is ruled 
out.  

Therefore I must conclude that:
1.  It is less likely than not that the 
patient has a chronic 
     undiagnosed multisymptom illness 
manifested by his 
     reported arthralgias and myalgias.
2.  It is less likely than not that these 
problems are
     etiologically related to duty.  

The veteran asserts that he suffers from chronic disabilities 
manifested by multiple joint pain and muscle spasms as the 
result of an undiagnosed illness incurred secondary to his 
service in Southwest Asia during Operation Desert Storm.  The 
clinical documentation is in conflict as to the etiology of 
the veteran's complaints.  While Drs. Clay and Lamey advance 
that the veteran's joint and muscle complaints are 
attributable to an undiagnosed illness sustained as the 
result of his service in Southwest Asia, multiple VA 
orthopedic, rheumatologic, and neurologic examiners and both 
the March 2007 and the July 2007 VHA opinion specifically 
conclude that the veteran's subjective complaints are not 
attributable to active service including his service in 
Southwest Asia and/or an undiagnosed illness.  

The Board observes that Dr. Lamey conceded that he was a 
chiropractor and thus not competent to render an opinion as 
to whether the veteran was suffering from an undiagnosed 
illness.  In weighing the opinions of Dr. Gray and the VA 
examiners and the VHA opinions, the Board notes that Dr. Gray 
apparently based his conclusions as to the etiology of the 
veteran's musculoskeletal complaints wholly upon the initial 
post-service onset of the veteran's complaints.  The VA 
opinions are explicitly based upon the physicians' review of 
the entire clinical record and the absence of objective 
evidence of current disability.  The probative value of Dr. 
Gray's opinion is further undermined by his failure to 
comment upon the significant spinal and musculoskeletal 
trauma which the veteran sustained in his employment-related 
1994 motor vehicle accident.  Given these facts, the Board 
finds that the VA physicians' and VHA opinions to be more 
persuasive than that of Dr. Gray.  

In addressing the veteran's contention that he incurred 
chronic joint and muscle disabilities as the result of his 
active service in Southwest Asia and/or an undiagnosed 
illness, the Board notes that a lay witness is generally not 
capable of offering evidence involving medical knowledge such 
as the causation of a particular condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Chronic disabilities manifested by joint pain in the knees, 
the hips, the elbows, the shoulders, and the entire spine and 
muscle spasms in the face, the neck, the arms, the lower 
back, and the legs have not been objectively shown to have 
originated during active service or as the result of either 
the veteran's service in Southwest Asia or due to an 
undiagnosed illness.  Therefore, the Board concludes that 
service connection for the claimed disabilities in not 
warranted. 

C.  Grinding of the Teeth (Bruxism)

The veteran's service medical and dental records make no 
reference to grinding of the teeth (bruxism).  In his 
September 1997 claim for service connection, the veteran 
advanced that he had experienced "several health problems 
since my return from the Persian Gulf" including having to 
"sleep with a mouth piece in my mouth due to grinding 
teeth."  

At the March 1998 VA examination for compensation purposes, 
the veteran complained of grinding his teeth at night of 
seven years' duration.  The veteran was diagnosed with 
peri-odontitis, dental caries, and "nocturnal bruxism 
claimed by patient, but not demonstrated at chair side during 
this examination."  The examiner commented that:

The grinding of teeth may be from a 
neurological problem or from psychiatric 
problems.  There is no dental connection 
with this patient at this time.  

At the January 2002 VA examination for compensation purposes, 
the veteran complained of grinding of the teeth.  He believed 
that "poor living conditions and emotional trauma in January 
through June, 1991 during Desert Storm precipitated grinding 
of his teeth with resulting tooth movement and bleeding 
gums."  The veteran was diagnosed with "malocclusion 
resulting in bruxism, mobility and extrusion of the teeth due 
to periodontal bone loss and moderate to advance 
periodonitis." 

A January 2003 addendum to the report of the January 2002 VA 
examination for compensation purposes states that:

1.  Is the current complaint of grinding 
of his teeth a result of the diagnosis of 
periodontitis?  This cannot be 
determined.  Periodonitis per se does not 
cause bruxism but mobility of 
periodontally involved teeth can result 
in occlusal malrelationships and 
interferences between the upper and lower 
teeth which when combined with nervous 
tension may precipitate bruxism.  The 
source of this answer is from the 
textbook "Glickman's Clinical 
Periodontally, 7th Edition".  

***
3.  Is it at least as likely as not that 
the veteran's problems began as a result 
of exposure to the elements during his 
service in South West Asia?  No.  This 
patient's form of periodonitis is caused 
by plaque.  Bruxism precipitated by 
stress does not cause the breakdown of 
the supporting bone of the teeth, i.e., 
periodonitis.  I do not know if this 
veteran had access to a toothbrush and 
dental floss to remove the plaque from 
his teeth.  His periodonitis began before 
his service in South West Asia and could 
have been aggravated by poor oral hygiene 
during his service in South West Asia.  

The veteran has been diagnosed with "malocclusion resulting 
in bruxism, mobility and extrusion of the teeth due to 
periodontal bone loss and moderate to advance periodonitis."  
Generally, periodontal disease will be considered 
service-connected solely for the purpose of determining 
entitlement to VA dental examination or outpatient dental 
treatment.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§§ 3.381, 4.150 (2006).  

No competent medical professional has attributed the 
veteran's grinding of the teeth (bruxism) to a 
non-periodontal disorder.  Indeed, the veteran's claim is 
supported solely by his own written statements on appeal. 
Such lay statements are not competent evidence as to the 
etiology of the claimed disability.  In the absence of any 
competent medical or dental evidence establishing that the 
veteran's grinding of the teeth (bruxism) originated during 
active service or as the result of either his service in 
Southwest Asia or an undiagnosed illness, the Board finds 
that service connection for a chronic disability manifested 
by grinding of the teeth (bruxism) is not warranted.  


III.  Bilateral Hearing Loss Disability 

A.  Historical Review

The veteran's service medical records reflect that he was 
found to have bilateral hearing loss disability.  In November 
1997, the VA established service connection for bilateral 
sensorineural hearing loss disability and assigned a 
noncompensable schedular evaluation for that disability.  In 
July 2001, the Board denied an initial compensable schedular 
evaluation for the veteran's bilateral sensorineural hearing 
loss disability and remanded the issue of an initial 
compensable evaluation for the veteran's bilateral 
sensorineural hearing loss disability under the provisions of 
38 C.F.R. § 3.321(b)(1) to the RO so that the veteran's 
claims files could be forwarded to either the VA 
Undersecretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration.  

B.  38 C.F.R. § 3.321(b)(1)

The provisions of 38 C.F.R. § 3.321(b)(1) (2007) direct that:

  (b)  Exceptional cases-

  (1)  Compensation.  Ratings shall be 
based as far as practicable, upon the 
average impairments of earning capacity 
with the additional proviso that the 
Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional 
case where the schedular evaluations are 
found to be inadequate, the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, upon 
field station submission, is authorized 
to approve on the basis of the criteria 
set forth in this paragraph an extra-
schedular evaluation commensurate with 
the average earning capacity impairment 
due exclusively to the service-connected 
disability or disabilities.  The 
governing norm in these exceptional cases 
is: A finding that the case presents such 
an exceptional or unusual disability 
picture with such related factors as 
marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards.  

A February 1999 written statement from Dr. Gray conveys that: 

The hearing loss in the decibel ranges 
noted make it very difficult for him to 
hear vowel sounds and then certainly at 
higher frequency it drops off severely.  
This places him at great risk, given his 
job description, as well as his 
co-workers and even the public for that 
matter.  

It's my medical opinion that given these 
results he will need to discontinue his 
job as a Police Officer because of the 
danger and risks involved.  

A February 1999 written statement from Collie Shaw, M.D., 
relates that:

It is, in my opinion, people with this 
level of sensorineural hearing loss have 
an extremely difficult time in job 
situations that require them to be alert 
and aware of their surroundings at all 
times, such as police work.  This level 
of hearing loss would be detrimental to 
him and potentially others since he would 
be unable to hear the radio calls and 
verbal instructions effectively or hear 
things going on in his surroundings as 
well as possible even with hearing aids.  

A February 1999 written statement from Sam Kelso, M.S., 
indicates that the veteran's sensorineural hearing loss 
disability could have "an extremely deleterious effect on 
the performance of normal law enforcement related duties."  
A March 1999 written statement from J. Craig Cummins, M.D., 
states that the veteran's "significant and profound hearing 
loss even with hearing aids" was sufficient to allow for "a 
medical retirement from the police force."  

A March 1999 written statement from the police department 
which employed the veteran indicates that the veteran's 
hearing loss disability necessitated that he be granted a 
medical retirement under Arkansas state law.  

In a March 1999 written statement, the veteran advanced that 
as "I am losing half of my salary, I feel that would warrant 
extra-schedular consideration."  In his July 1999 notice of 
disagreement, the veteran clarified that:

I am claiming that loss of my primary job 
as a police officer due to my 
[service-connected] hearing loss is an 
exceptional factor which had a 
devastating impact on my employment and 
should be given extraschedular 
consideration.  

In his October 1999 Appeal to the Board (VA Form 9), the 
veteran reiterated that an extraschedular evaluation should 
be assigned for his bilateral hearing loss disability given 
that he was no longer able to work as a policeman due to the 
disorder and remained unemployed.  

An August 2003 determination from the Director of the VA 
Compensation and Pension Service concluded that:

This Service finds that the veteran had 
severe hearing loss prior to reenlistment 
in 1991.  While the service-connected 
hearing loss by aggravation may have 
interfered with his job as a policeman, 
there is no indication that the veteran 
is unable to be gainfully employed due to 
his service-connected disabilities.  
Entitlement to an extra-schedular 
evaluation for hearing loss or to an 
extra-schedular total disability 
evaluation based on IU is not warranted.  

Initially, the Board observes that its July 2001 decision 
denied a compensable schedular evaluation for the veteran's 
bilateral sensorineural hearing loss disability.  The issue 
currently before the Board is solely the veteran's 
entitlement to an initial compensable evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The veteran asserts that an initial compensable evaluation 
for his bilateral hearing loss disability is warranted on an 
extraschedular basis as he is no longer able to work as a 
police officer.  The Board acknowledges that the veteran's 
bilateral hearing loss disability renders him unable to 
perform the required duties of a police officer.  However, 
the record reflects that the veteran's bilateral hearing loss 
disability falls squarely into the criteria for a 
noncompensable evaluation under the provisions of 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  No competent medical 
professional has found that the veteran's bilateral hearing 
loss disability alone has rendered him unable to secure or 
following all forms of employment.  Indeed, the clinical 
record is devoid of any objective evidence that the veteran's 
bilateral hearing loss disability presents such an 
exceptional or unusual disability picture productive of 
marked interference with employment beyond that of a police 
officer or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that an initial 
compensable evaluation for the veteran's bilateral 
sensorineural hearing loss disability under the provisions of 
38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Service connection for chronic eczema of the hands and the 
right foot is granted. 

Service connection for a chronic disability manifested by 
joint pain in the knees, the hips, the elbows, the shoulders, 
and the entire spine claimed as due to an undiagnosed illness 
is denied.  

Service connection for a chronic disability manifested by 
muscle spasms in the face, the neck, the arms, the lower 
back, and the legs claimed as due to an undiagnosed illness 
is denied.  

Service connection for a chronic disability manifested by 
grinding of the teeth (bruxism) claimed as due to an 
undiagnosed illness is denied.  

An initial compensable evaluation for the veteran's bilateral 
hearing loss disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is denied.  


REMAND

In his October 2007 Written Brief Presentation, the 
accredited representative advances that the veteran's 
service-connected anxiety disorder had increased in severity 
and significantly impaired the veteran's vocational pursuits.  
In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
which addressed his psychiatric disability in January 2002.  
The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Further, a veteran's entitlement to a total rating 
for compensation purposes based on individual unemployability 
g under 38 C.F.R. § 4.16 (2007) requires an accurate 
assessment of the industrial and functional impairment 
associated with all of the veteran's service-connected 
disabilities.  Therefore, the Board finds that an additional 
VA psychiatric evaluation would be helpful in resolving the 
issues raised by the instant appeal.   

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007) are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his service-connected 
anxiety disorder including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Then request copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Battle Creek, 
Michigan, VA Medical Center after 
September 2004, not already of record, 
for incorporation into the record.

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his anxiety disorder.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examination 
report should include a full psychiatric 
diagnostic assessment including a Global 
Assessment of Functioning (GAF) score on 
Axis V and an explanation of the 
significance of the current levels of 
psychological, social, and occupational 
functioning which support the score.  The 
examiner should specifically comment on 
the impact of the veteran's 
service-connected anxiety disorder upon 
his social and industrial activities 
including his employability.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

5.  Then readjudicate the veteran's 
entitlement to an initial evaluation in 
excess of 30 percent for his anxiety 
disorder and a total rating for 
compensation purposes based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


